Dismissed and Memorandum Opinion filed July 12, 2012.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00344-CV

                      CHARITY ANN-MARIE ABAD, Appellant

                                             V.

                           JUAN ANTONIO ABAD, Appellee


                       On Appeal from the 247th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-65652


                   MEMORANDUM                         OPINION


       This appeal is from a judgment signed March 18, 2012. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed the
court appellant did not make arrangements to pay for the record. On April 9, 2012,
appellant filed a pauper’s oath affidavit, which was denied on April 18, 2012. Appellant
has not challenged the denial of the pauper’s oath affidavit.

       On June 6, 2012, notification was transmitted to all parties of the court’s intention
to dismiss the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of payment.
See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                         PER CURIAM


Panel consists of Justices Frost, McCally, and Busby.




                                            2